White, J.
Ap*825peal from a judgment of the County Court of Broome County (Mathews, J.), rendered July 11, 1994, upon a verdict convicting defendant of the crime of burglary in the third degree.
Following a jury trial, defendant was convicted of burglary in the third degree and sentenced as a second felony offender to an indeterminate prison term of 2 to 4 years. Defendant subsequently instituted this appeal; however, during its pendency defendant absconded from a work release program and a warrant was issued for his apprehension. Defendant’s whereabouts are unknown and the People now move to dismiss the appeal, while counsel for defendant states that he has no knowledge of the location of defendant and that he has been unable to comply with 22 NYCRR 800.14.
Since defendant is not presently available to obey the mandate of County Court in the event of an affirmance, the appeal should be dismissed (see, People v Howe, 32 NY2d 766; People v Sullivan, 28 NY2d 900; People v Del Rio, 14 NY2d 165, cert denied 379 US 939; Matter of Rios v City of New York, 180 AD2d 801; People v Southerland, 136 AD2d 662).
Cardona, P. J., Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the appeal is dismissed.